Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 193-205, 209, and 212 were amended in the response filed on 9/30/2021.  Claims 193-212 are currently pending and under examination.
Priority
	The Applicant’s arguments (see p. 6-7 of the response filed on 9/30/2021) with respect to the relationship of the instant application as a CON to parent application 16/552323 are persuasive (see p. 2-5 of the OA dated 6/30/2021).  Therefore the priority claim in the filing receipt dated 10/28/2020 is acknowledged.
Response to Amendments/Terminal Disclaimer
The Applicant's amendments, dated 9/30/2021, are sufficient to overcome the objection(s) to claims 193, 201, 203, 205, 209, and 212 (see p. 5-6 of the OA dated 6/30/2021).  Accordingly the objection(s) are withdrawn.   
The Applicant's amendments, dated 9/30/2021, are sufficient to overcome the 35 USC 112(b) rejections of claims 193-212 (see p. 6-9 of the OA dated 6/30/2021).  All indefiniteness issues have been overcome, therefore the rejections are withdrawn.
The Applicant's amendments, dated 9/30/2021, are sufficient to overcome the 35 USC 112(a) written description rejection of claims 193-212 (see p. 9-11 of the OA dated 6/30/2021).  The scope of the “substance that generates hydrogen peroxide when in contact with a liquid” was limited to “an inorganic peroxo compound that generates 
The terminal disclaimer filed on 9/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of: US 9518013, US 10433547, US10542751, US10709131, and US 10834924 has been reviewed and was accepted.  The terminal disclaimer has been recorded.  Therefore the following non-statutory double patenting rejections are withdrawn (see p. 11-18 of the OA dated 6/30/2021):
i) claims 193-200 as being unpatentable over claims 1-27 of US 9518013 (‘013); 
ii) claims 193-202 as being unpatentable over claims 1-18 of US 10433547 (‘547); 
iii) claims 193-200 as being unpatentable over claims 1-20 of US 10542751 (‘751);
iv) claims 193-200, 203-205, 210, and 212 as being unpatentable over claims 1-19 of US 10709131 (‘131);
v) claims 193-202 as being unpatentable over claims 1-16 of US 10834924 (‘924); 
vi) claims 203-212 as being unpatentable over ‘013, ‘547, ‘751, or ‘924 as indicated above and further in view of US 2008/0275132; and
vii) claims 206-209 and 211 as being unpatentable over ‘131 and further in view of US 2008/0275132.
Maintained Double Patenting Rejections
The following rejections were originally presented on p. 15 and 18 of the OA dated 6/30/2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 193-200 and 203-205 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555523 (‘523). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘523 (see all, but in particular claims 1, 2, and 6) prima facie obvious. With respect to claims 194-200 and 204, see claims 2 and 6 of ‘523, with respect to claims 203 and 205, the preambles of claims 1 and 7 of ‘523 teach that the intended use of the self-indicating peroxycarboxylic acid composition being generated from the instantly claimed composition is for surface disinfection.  Therefore it would have been prima facie obvious to use the peroxycarboxylic acid composition to disinfect a surface absent any evidence to the contrary.

Claims 206-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555523 (‘523), as applied to claims 193-200 and 203-205 above, and further in view of US2008/0275132 (‘132, published on 11/6/2008).
The claims of the ‘523 recite a method which necessarily uses the instantly claimed composition, wherein a peroxyformic acid composition is prepared using the first two steps of instant claim 203.  However, ‘523 does not explicitly recite that the formed peroxyformic acid composition is contacted with a target.  This deficiency is cured through the teachings of ‘132.  ‘132 is directed toward an apparatus and method for making a peroxycarboxylic acid (see whole document).  With particular regard to claim 203, ‘132 teaches that peroxycarboxylic acid compositions (including peroxyformic acid compositions [0271]) are contacted with various targets in effective prima facie obvious for the skilled artisan to contact the peroxyformic acid compositions generated in ‘523 with a target in need of bleaching and/or disinfecting/sanitizing absent any evidence to the contrary.  Also see MPEP 2143 B.  With respect to claims 206-208 and 211, see p. 8, line 30-p. 9, line 11 of the specification as filed for the definition of “high-level disinfecting” and [0039-0041, 0049-0053, and 0388] of ‘132; with respect to claim 209, see [0186-0187, and 0401]; with respect to claim 210, see [0030-0036, 0185-0187, 0262, 0392, and 0407-0420]; and with respect to claim 212, see [0387].  
New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 202 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 202 recites the limitation "the catalyst or enzyme" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This rejection would be obviated by changing the dependency of the claim to depend from claim 201.

Response to Arguments
Applicant's arguments filed 9/30/2021 (see p. 12-13), with respect to the non-statutory double patenting rejections over US 10555523 (‘523) (see p. 15 and 18 of the OA dated 6/30/2021) have been fully considered but they are not persuasive. The Applicant argues the following:

    PNG
    media_image1.png
    171
    802
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    170
    778
    media_image2.png
    Greyscale

	This argument is not persuasive.  With respect to the the rejection of claims 193-200 and 203-205 over US 10555523 alone, the Examiner does not understand the Applicant’s argument as there was no acknowledgement by the Examiner that US 10555523 is insufficient to independently support a nonstatutory double patenting rejection.  In contrast, see p. 15 of the OA dated 6/30/2021.
With respect to the rejection of claims 206-212 as being unpatentable over US10555523 in view of US 2008/0275132, the Examiner does not find the Applicant’s arguments persuasive because the rejection is based on a combination of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, there is no prohibition against including a secondary reference in a non-statutory double patenting rejeciton.  See MPEP 804(II).
Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner’s rationale for the rejection was set forth on p. 18 of the OA dated 6/30/2021 and the Applicant’s arguments filed on 9/30/2021 fail to actually address the merits of the rejection.  Therefore the rejections are maintained.
Subject Matter free from the Prior Art
Though claims 193-200 and 203-212 are rejected above, the inventions of claims 193-212 appear to be free from the prior art.  The closest prior art to the claimed compounds appears to be that of Payne (US 2013/0289113, published on 10/31/2013, of record in the IDS filed on 10/9/2020; see US PGPUB ref #25).  
Payne discloses multi-component peracid generation systems comprising an enzyme catalyst, carboxylic acid esters, and a source of peroxygen (see whole document, particularly, abstract, claims, and examples).  In particular, Payne discloses a process for producing peracids comprising reacting esters of C1-C7 or C1-C21 carboxylic acids (wherein a C1 acid in the context of Payne is acetic acid [0010-0014]), which themselves comprise esters of polyols [0010-0016, 0188-0189], glycerides [0017-0018, 0118-0126, 0184] and acetylated sugars [0021, 0127, 0185] (ie esters formed from polyhydric alcohols; also see [0190-0191] for most preferred examples), with a source of peroxygen (hydrogen peroxide, a substance that generates hydrogen 
	In US app. no. 15/345263 (a parent application of the instant application), Payne was used as the only reference in a 35 USC 103 rejection over the pending claims in said case (see p. 9-17 of the OA dated 11/29/2018 in case app. no. 15/345263).  The Applicant was able to overcome the rejection using the following arguments (see response dated 3/29/2019 in parent app. no. 15/345263, wherein exhibits A-E are being included with the instant OA and NPL references 10 (Sunburg and Panten) and 11 (Shekhar) discussed below are of record in the IDS filed on 10/9/2020 in the instant app. (see NPL refs 24 and 25) and copies of both can be found accompanying the NOA dated 5/28/2019 in app. no. 15/345263):

    PNG
    media_image3.png
    88
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    298
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    564
    716
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    283
    706
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    287
    736
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    406
    721
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    212
    726
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    167
    709
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    367
    739
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    234
    716
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    122
    692
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    122
    710
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    254
    740
    media_image15.png
    Greyscale

	  The Applicant’s arguments (as supported by Exhibits A-E and the Surburg and Paten NPL reference), that polyhydric alcohol esters of formic acid are more difficult to obtain, more expensive, and less stable (and therefore less desirable) than the corresponding polyhydric alcohol esters of carboxylic acids (such as those taught in Payne) is found to be persuasive. 
Also persuasive is the argument that Payne teaches enzyme catalysts that are specifically tailored to cleaving polyhydric alcohol esters of carboxylic acids and it is unclear how polyhydric alcohol esters of formic acid would actually perform in the disclosed reaction.  Additionally, as argued by the Applicant in earlier responses (for example see p. 12-14 of the response dated 6/5/2018 in parent app. no. 15/345263), the examples of the instant specification teach that when the instantly claimed reaction is carried out using formate polyhydric esters (as compared to carboxylate polyhydric esters) that the disclosed reaction produces significantly higher concentrations of peroxyformic acids in shorter amount of time, which does not appear to be predictable based on Payne (or any other prior art).  Therefore the instant claims appear to be free from the prior art (also see p. 4-10 of the NOA dated 5/28/2019 in parent app. no. 15/345263).
Conclusion
Claims 193-200 and 202-212 are rejected and claim 201 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622